TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00344-CV



                                   Blaine Standiford, Appellant

                                                   v.

        CitiMortgage, Inc.; Merscorp Holdings, Inc.; Vendor Resource Management;
                             and Juanita Strickland, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-12-003709, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant Blaine Standiford has filed an agreed motion to dismiss appellee

Vendor Resource Management from this appeal. Accordingly, we grant the motion and dismiss this

appeal to the extent that it was brought against appellee Vendor Resource Management. See Tex.

R. App. P. 42.1. Further, we direct the clerk of this Court to re-style the caption of the instant appeal

as follows:

                                     Blaine Standiford, Appellant

                                                   v.

                    CitiMortgage, Inc. and Merscorp Holdings, Inc., Appellees


It is so ordered September 30, 2014.

Before Chief Justice Jones, Justices Rose and Goodwin